1
                                                               The Honorable Richard A. Jones
2

3

4

5

6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8

9    UNITED STATES OF AMERICA,                         No. CR21-054 RAJ
10                 Plaintiff,
11
                                                       ORDER GRANTING STIPULATED
            v.
                                                       MOTION TO CONTINUE TRIAL
12                                                     DATE AND PRETRIAL MOTIONS
     JOSE FRANCISCO ARMENTA                            DEADLINE
13   ESCALANTE and GUMARO MANUEL
     GONZALEZ FELIX,
14
                   Defendants.
15

16
           THIS MATTER having come before the Court on the parties’ stipulated motion
17
     for a continuance of the trial and the pretrial motions due date, and the Court having
18
     considered the facts set forth in the motion and the records and files herein, the Court
19   FINDS as follows:
20         1.      That the ends of justice will be served by ordering a continuance in this
21   case, that a continuance is necessary to ensure adequate time for effective case

22
     preparation and that these factors outweigh the best interests of the public and
     defendants in a speedy trial.
23
            2.     A failure to grant the continuance would deny defense counsel the
24
     reasonable time necessary for effective preparation, taking into account the exercise of
25
     due diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). In addition, the
      ORDER GRANTING STIPULATED MOTION TO                     BLACK & ASKEROV, PLLC
      CONTINUE TRIAL DATE AND PRETRIAL                      705 Second Avenue, Suite 1111
      MOTIONS DEADLINE - 1                                        Seattle, WA 98104
                                                           206.623.1604 | Fax: 206.658.2401
     failure to grant a continuance in the proceeding would likely result in a miscarriage of
1
     justice, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).
2
            3.     The ends of justice will be served by ordering a continuance in this case,
3
     as a continuance is necessary to ensure adequate time for the defense to review
4
     discovery and effectively prepare for trial. All of these factors outweigh the best
5    interests of the public and defendant in a more speedy trial, within the meaning of 18
6    U.S.C. § 3161(h)(7).
7          IT IS THEREFORE ORDERED that the parties’ stipulated motion (Dkt. # 31) is

8
     GRANTED. The trial date in this matter is continued to October 12, 2021. All pretrial
     motions, including motions in limine, shall be filed no later than September 2, 2021.
9
           IT IS FURTHER ORDERED that the resulting period of delay from the date of
10
     this Order to the new trial date of October 12, 2021, is hereby excluded for speedy trial
11
     purposes under 18 U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(iv).
12

13         DATED this 25th day of May, 2021.
14

15
                                                      A
16                                                    The Honorable Richard A. Jones
                                                      United States District Judge
17

18

19

20

21

22

23

24

25

      ORDER GRANTING STIPULATED MOTION TO                    BLACK & ASKEROV, PLLC
      CONTINUE TRIAL DATE AND PRETRIAL                     705 Second Avenue, Suite 1111
      MOTIONS DEADLINE - 2                                       Seattle, WA 98104
                                                          206.623.1604 | Fax: 206.658.2401
